DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on  11/26/2018 and 09/21/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
This office action is in response to the amendments/arguments submitted by the applicant(s) on 09/08/2022.

Response to Arguments

Status of the claims
Claims 1-9 are currently pending.
Claims 1,4-6, and 9 are objected.
Claims 1,3,4,6,7 and 9 are amended.
Claims 10-13 are cancelled.
Claim 1 is independent claim.

Claim Objection

Applicant’s amendments to objected claims 1,4-6, and 9 have overcome each and every objections previously set forth in the Non-Final Office Action mailed June 10th, 2022. Therefore, objections to claims 1,4-6, and 9 are withdrawn.

Claim Rejections - 35 USC § 112

Applicant amendments to claims 1 – 9 have overcome the rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention, previously set forth in the Non-Final Office Action mailed June 10th, 2022. However, upon further consideration, the amended claim 1 raises a new rejection under 35 U.S.C. 112(b). See details of the rejection in ‘Claim Rejections - 35 USC § 112’ section.




Response to Arguments

Applicant's argument, see remarks page 1-2, filed 09/08/2022, with respect to  3 5 U.S. C. 103 rejections have been fully considered and not persuasive.

Applicant's arguments #1
Applicant argues that Nie does not teach one piezoelectric element, ( see applicant’s response, page 1-2, “Rejection under 35 U.S.C 103”), Applicant argues that “there are two piezoelectric materials. In the method according to the invention, there is only one piezoelectric element, and the inverse electric effect is introduced by a calibration electrode. It is essential to the invention, because only one calibration electrode is needed and not a further piezoelectric component.”. 

Examiner’s Response #1:
Claim 1 language which states “wherein the sensor includes at least one piezoelectric element with at least one electrode”.  MPEP § 2111 discusses proper claim interpretation, the broadest reasonable interpretation of “at least one” refers to one or more than one. As stated in the previous office action, Nie discloses two piezoelectric materials. The BRI of claim 1 does not preclude that and it must have only one piezoelectric materials. While the examiner appreciates that the disclosed invention may require only one piezoelectric material, this is not commensurate with the scope of the claim 1. Therefore, Nie two piezoelectric materials meets the broadest reasonable interpretation of claim 1. and the rejection of claim 1 as being unpatentable over  Suzuki and in view of Nie is maintained.

Applicant's arguments #2
 	Applicant’s argue (see applicant’s response, page 2, “Rejection under 35 U.S.C 103”) that  the prior art does not teach calculation of  the electric field and the calibration factor “the feature that the electrical field between the calibration electrode and the measurement electrode is calculated and feather that the calculated electrical field is included in the calculation of the calibration factor is not disclosed in the prior art. None of the references discloses or teaches calculation of the electrical field. Not even a calibration factor is mentioned”

Examiner’s Response #2:
Nie teaches wherein an electrical excitation voltage is applied to at least one
further electrode of the piezoelectric element embodied as a calibration (excitation
power source 23 outputs a vibration signal and transmit the vibration signal to
piezoelectric component 1, [0017], lines 2-3, Figure 1). Nie also teaches 
 the excitation voltage applied and the captured voltage are compared (the signal
comparison circuit module 31 receives this voltage signal and compares it with
the voltage of the excitation power supply, [0017], lines 5-7, Figure 1) an electrical field formed between the calibration electrode and the measurement electrode is calculated .It is to note that when there is voltage difference between the two electrode an electric field will be generated between the excitation electrode and measurement electrode, any person skill in the art will understand the electric field generation and this will change the actual output voltage. Therefore, the output voltage measured is different than actual output voltage. It is implied that the electric field influence is already accounted in the output voltage value. (Nie, the comparison circuit compares the two voltage ratios and judge whether the acceleration sensors can work normally according to the comparison result, [0017], lines 6-7). A comparison or ratio of excitation voltage and output voltage measured can be called as a calibration factor to compare the sensor measurement accuracy.  In the specification page 4, the applicant stated that calibration factor is a ratio between the known excitation voltage and the measured voltage. Nie teaches wherein the ratio between the voltage amplitude of the excitation voltage and the voltage amplitude of the measured voltage is determined and a calibration factor is calculated from the ratio (the comparison circuit compares the two voltage ratios and judge whether the acceleration sensors can work normally according to the comparison result, [0017], lines 6-7). A comparison of excitation voltage and output voltage measured can be called as a calibration factor to compare the sensor measurement accuracy. Therefore Nie does teach the comparison of the voltages and determine a ratio.

Claims 2-9 are rejected as dependent claim of claim 1.




Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, the claim recites the limitation “the same piezoelectric element” in lines 5 – 6. There is insufficient antecedent basis for this limitation in the claim.
Claims 2 – 9 are also rejected as they inherit the deficiencies of Claim 1.

Claim Rejections - 35 USC § 103

Claim rejection under 35 U.S.C 103 from the previous office action mailed on  June 10th, 2022 is maintained.


Regarding Claim 1, Regarding claim 1, Suzuki teaches a method for calibrating at least one sensors (an accelerator sensor, [0011], line 1), wherein the sensor includes at least one piezoelectric element (11) (piezoelectric body 11 [0016], line 6, Figure 2) with at least one electrode (12) (an output electrode 12, [0016], line 7, Figure 2, the output electrode is the measurement electrode in the prior art) wherein at least one electrode is embodied as a measurement electrode (12) (an output electrode 12 formed on one surface [0016], line 7, Figure 2),
Suzuki is silent wherein an electrical excitation voltage is applied to at least one
further electrode of the same piezoelectric element embodied as a calibration
to generate a mechanical deformation element a captured voltage induced by the deformation of the piezoelectric element is captured with at least one measurement electrode, the electrical excitation voltage applied and the captured voltage are compared an electrical field formed between the calibration electrode and the measurement electrode is calculated. the calculation of the electrical field is included in the calculation of a calibration factor.
Nie teaches wherein an electrical excitation voltage is applied to at least one
further electrode of the piezoelectric element embodied as a calibration (excitation
power source 23 outputs a vibration signal and transmit the vibration signal to
piezoelectric component 1, [0017], lines 2-3, Figure 1) to generate a mechanical
deformation element a captured voltage induced by the deformation of the piezoelectric
element is captured with at least one measurement electrode (the piezoelectric
component converts the vibration signal into an electrical signal and passes
after the circuit board is converted to output signal,[ 0017] , lines 3-5) the
excitation electrical voltage applied and the captured voltage are compared (the signal
comparison circuit module 31 receives this voltage signal and compares it with
the voltage of the excitation power supply, [0017], lines 5-7, Figure 1) an electrical
field formed between the calibration electrode and the measurement electrode is
calculated (when there is voltage difference between the two electrode an electric field
will be generated between the excitation electrode and measurement electrode, any
person skill in the art will understand the electric field generation and this will change
the actual output voltage. For examination purpose it is interpreted that calculation of
the electrical field is included in the calculation of a calibration factor). (the
comparison circuit compares the two voltage ratios and judge whether the
acceleration sensors can work normally according to the comparison result,
[0017], lines 6-7). (A comparison of excitation voltage and output voltage measured
can be called as a calibration factor to compare the sensor measurement accuracy).
Suzuki is analogous to the claimed invention because it pertains to the method
for calibrating a piezoelectric sensor, with the benefits of accurately diagnose a failure
such as a minute breakage of a piezoelectric element without being affected by an
environmental temperature (Suzuki, [0007], lines 1-3). Nie is considered analogous to
the claimed invention because it is pertinent to the method of calculation of a calibration
factor by comparison of the excitation voltage and the output voltage generated by the
deformation of polarization of the piezoelectric sensor, with the benefits of accurate fault
monitoring, reducing the cost of fault detection (Nie, [0011], lines 5-7).
It would have been obvious to one of ordinary skill in the art before the effective
filing date of the claimed invention to have modified Suzuki calibration method to
incorporate the teachings of Nie with benefits of accurately calibrating the sensors and
improve fault monitoring, reducing the cost of fault detection. (Nie, [0011], lines 5-7).

    PNG
    media_image1.png
    695
    1220
    media_image1.png
    Greyscale

Examiners note: Figure 2 is modified with translation from the description of Suzuki.

Regarding claim 2, the combination of Suzuki and Nie teaches claim 1, Suzuki further teaches, wherein the deformation of the piezoelectric element is a contraction,
particularly a transversal contraction (Suzuki, [0016], lines 14-17,  [0018], lines 5-6).

Regarding claim 3, the combination of Suzuki and Nie teaches claim 1, Suzuki further teaches wherein a voltage amplitude of the captured voltage is determined  ( Suzuki, [004], lines 9-14, Figure 6).

Regarding claim 4, the combination of Suzuki and Nie teaches claim 1,
Suzuki does not teach wherein the ratio between a voltage amplitude of the electrical excitation voltage and a voltage amplitude of the captured voltage is determined and the
calibration factor is calculated from the ratio.
Nie teaches wherein the ratio between a voltage amplitude of the electrical excitation
voltage and a voltage amplitude of the captured voltage is determined and the
calibration factor is calculated from the ratio (the comparison circuit compares the
two voltage ratios and judge whether the acceleration sensors can work normally
according to the comparison result, [0017], lines 6-7). (a comparison of excitation
voltage and output voltage measured can be called as a calibration factor to compare
the sensor measurement accuracy).
Suzuki is analogous to the claimed invention because it pertains to the method
for calibrating a piezoelectric sensor, with the benefits of accurately diagnose a failure
such as a minute breakage of a piezoelectric element without being affected by an
environmental temperature ([0007], lines 1-3). Nie is considered analogous to the
claimed invention because it is pertinent to the method of calculation of a calibration
factor for the piezoelectric sensor under the excitation voltage, with the benefits of
accurately calibrating the sensors (Nie, [0011], lines 5-7).
It would have been obvious to one of ordinary skill in the art before the effective
filing date of the claimed invention to have modified Suzuki calibration method to
incorporate the teachings of Nie with benefits of accurately calibrating the sensors and it
improves fault monitoring (Nie, [0011], lines 5-7).

Regarding claim 5, the combination of Suzuki and Nie teaches claim 1, Suzuki further teaches wherein the electrical excitation voltage is an alternating voltage and that the deformation of the piezoelectric element induced by the alternating voltage is an oscillation. (Suzuki,[0018], lines 3-6, Figure 2).

Regarding claim 6, the combination of Suzuki and Nie teaches claim 1, Suzuki further teaches wherein the electrical excitation voltage is a sinusoidal excitation voltage, in particular a voltage with varying frequency, in particular a frequency sweep (61) (Suzuki, [0019], lines 2-3, Figure 2). (Any oscillator can have varying frequency option. For examination purpose it is interpreted that the oscillator 61 in the prior art supplies varying frequency oscillation).

Regarding claim 7, the combination of Suzuki and Nie teaches claim 1, Suzuki further teaches wherein the electrical excitation voltage is applied to the calibration electrode at the same time as the captured voltage is measured with the measurement electrode. (Suzuki,
[0013], lines 1-6, 64 [0019], lines 9-12).

Regarding claim 9, the combination of Suzuki and Nie teaches claim 1, Suzuki further teaches wherein a conclusion is drawn about a degree of soiling (the electrode peeled off, or wire disconnected, environmental changes, minute breakage, (Suzuki, [0006], line 5,[0014], lines 2-3), of the sensor from the electrical excitation voltage and the captured voltage induced by the deformation of the piezoelectric element which is captured with the measurement electrode(Suzuki,[0014], lines 6-9).

Regarding claim 8, the combination of Suzuki and Nie teaches claim 1, but do not
teach wherein the calibration electrode and the measurement electrode are both used
to capture structure-borne sound signals.
Ulbrich teaches wherein the calibration electrode and the measurement electrode are
both used to capture structure-borne sound signals (Ulbrich ,The structure-borne noise sensors, Col 3, lines 5-6, the signals are present as a voltage, Col 3, lines 42-43).
Suzuki is analogous to the claimed invention because it pertains to the method
for calibrating a piezoelectric sensor, with the benefits of accurately diagnose a failure
such as a minute breakage of a piezoelectric element without being affected by an
environmental temperature (Suzuki, [0007], lines 1-3). Nie is analogous to the claimed
invention because it is pertinent to the method of calculation of a calibration factor for
the piezoelectric sensor under the excitation voltage, with the benefits of accurately
calibrating the sensors (Nie, [0011], lines 5-7). Ulbrich is considered analogous to the
claimed invention because it is pertinent to the method of generating control signal
based on detection of the structure-borne noise signal in a comparatively efficient
manner with the benefits passenger protection arrangement of a motor vehicle
(Ulbrich, Col 1, lines 50-55, Col 4, lines 54-57).
It would have been obvious to one of ordinary skill in the art before the effective
filing date of the claimed invention to have modified both Suzuki and Nie methods to
incorporate the teachings of Ulbrich with the benefits a comparatively efficient method of
generating control signal based on detection of the structure-borne noise signal for a
better passenger protection arrangement of a motor vehicle (Ulbrich Col 1, lines 50-55, Col 4,lines 54-57).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 
Any inquiry concerning this communication or earlier communications from the
examiner should be directed to DI LARA SUL TANA whose telephone number is
(571 )272-3861. The examiner can normally be reached Mon-Fri, 9 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video
conferencing using a USPTO supplied web-based collaboration tool. To schedule an
interview, applicant is encouraged to use the USPTO Automated Interview Request
(AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's
supervisor, HUY PHAN can be reached on (571) 272-7924. The fax phone number for
the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be
obtained from Patent Center. Unpublished application information in Patent Center is
available to registered users. To file and manage patent submissions in Patent Center,
visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patentcenter
for more information about Patent Center and
https://www.uspto.gov/patents/docx for information about filing in DOCX format. For
additional questions, contact the Electronic Business Center (EBC) at 866-217-9197
 (toll-free). If you would like assistance from a USPTO Customer Service
Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DILARA SULTANA/Examiner, Art Unit 2867                                                                                                                                                                                                        
/GIOVANNI ASTACIO-OQUENDO/Primary Examiner, Art Unit 2867                                                                                                                                                                                                        10/8/2022